                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION


GREYMORR REAL ESTATE LLC,                   )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )   CIVIL ACT. NO. 2:19-cv-466-ECM
                                            )              (WO)
STANLEY D. FOSTER, et al.,                  )
                                            )
      Defendants.                           )


                                        ORDER

      Now pending before the court is a motion to dismiss State of Alabama Department

of Revenue. (Doc. 10).

      The State of Alabama moved for dismissal stating that it claims no interest in the

property at issue in this case. No party responded to the Court’s Order to show cause why

the motion to dismiss ought not be granted. Accordingly, for good cause shown, it is

      ORDERED that the motion to dismiss (doc. 10) is GRANTED and the State of

Alabama Department of Revenue is DISMISSED from this case with prejudice.

      DONE this 28th day of October, 2019.



                                     /s/ Emily C. Marks
                                     EMILY C. MARKS
                                     CHIEF UNITED STATES DISTRICT JUDGE
